Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 1 of 14 PageID 15039



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


  SIEMENS ENERGY, INC., a Delaware                 )
  corporation                                      )
                                                   )
                         Plaintiff,                )
                                                   )
  v.                                               )        Case No. 6:17-cv-171-Orl-40LRH
                                                   )
  MIDAMERICA C2L INCORPORATED, a                   )
  Nevada corporation,                              )
                                                   )
                         Defendant.                )
                                                   )
                                                   )
                                                   )

  SIEMENS ENERGY, INC.’S RESPONSE TO MIDAMERICA C2L, INCORPORATED’S
    MEMORANDUM IN OPPOSITION TO AMENDED PROPOSED BILL OF COSTS

         Plaintiff Siemens Energy, Inc. (“Siemens”), by and through its undersigned counsel, hereby

  submits its Response to Defendant MidAmerica C2L, Incorporated’s (“C2L”) Memorandum in

  Opposition to the Amended Proposed Bill of Costs [DN 304], pursuant to Federal Rule of Civil

  Procedure 54, 28 USC § 1920 and this Court’s May 19, 2020 Order [DN 309].1

                              STATEMENT OF RELEVANT FACTS

         On July 18, 2016, C2L and its parent company, Secure Energy, Inc. (“Secure”), filed a

  Complaint against Siemens in the Circuit Court of the 20th Judicial Circuit, St. Clair County,

  Illinois. Siemens removed the Complaint to Federal Court on August 26, 2016 and the case was



  1
   Siemens initially filed a proposed bill of costs, as well as a verified motion for taxation of costs
  and memorandum in support. (DNs 295, 296.) The Court denied the motion without prejudice
  under Local Rule 3.01(g) and because the motion was not required pursuant to Federal Rule of
  Civil Procedure 54. (DN 297.) Siemens thereafter amended its proposed bill of costs (DN 301)
  and C2L filed its “Memorandum in Opposition to Siemens Energy, Inc.’s Amended Proposed Bill
  of Costs” (DN 304). On May 19, 2020, the Court issued an Order construing C2L’s
  “Memorandum in Opposition” as a motion and permitting Siemens to file a response before
  “addressing the merits of [C2L’s] contentions.” (DN 309.)
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 2 of 14 PageID 15040



  transferred to this Court on February 9, 2017. (See DNs 1, 33, 35-36.) C2L and Secure

  subsequently filed an Amended Complaint on April 21, 2017 alleging the following: Count I –

  Breach of Contract; Count II – Breach of Warranty of Fitness for Particular Purpose; Count III –

  Fraudulent Misrepresentation (Siemens’ Support of Project); Count IV – Fraudulent

  Misrepresentation (Failure to Disclose Defects in Technology); Count V – Rescission (Fraud); and

  Count VI – Rescission (Failure of Consideration). (DN 63.) On October 13, 2017, Siemens filed

  its Answer to the Amended Complaint, as well as its Counterclaim against C2L for breach of

  contract. (DN 75.)

           On July 29, 2019, after granting summary judgment in Siemens’ favor, the Court dismissed

  Counts II, IV, V, and VI of Secure and C2L’s Amended Complaint and entered Judgment in favor

  of Siemens and against Secure and C2L on Counts II, IV, V, and VI of Secure and C2L’s Amended

  Complaint. (DNs 203, 205.) On October 16, 2019, after further granting summary judgment in

  Siemens’ favor, the Court dismissed Count I (i.e., the only remaining count2) of Secure and C2L’s

  Amended Complaint and entered Judgment in favor of Siemens on Count I of Secure and C2L’s

  Amended Complaint. (DNs 208, 209.) On February 25, 2020, the Court directed the Clerk of the

  Court to terminate Secure and C2L as plaintiffs and Siemens as defendant in the case style, and

  noted that only Siemens’ Counterclaim remained in the case. (DN 242.)

           A jury trial on Siemens’ Counterclaim commenced on March 2, 2020. Upon completion

  of the presentation of evidence, the jury entered a verdict in favor of Siemens in the amount of

  Thirteen Million Two Hundred Thousand Three Hundred Ninety-Five and 50/100 Dollars

  ($13,200,395.50) on March 4, 2020. (DN 287.) On March 10, 2020, the Court entered an Order

  directing the Clerk to enter Judgment for Siemens for the verdict amount plus pre-judgment



  2
      C2L and Secure had previously voluntarily dismissed Count III. (See DN 72.)


                                                 -2-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 3 of 14 PageID 15041



  interest. (DN 293.) In turn, the Clerk entered a final Judgment for Siemens in the amount of

  Seventeen Million Seven Hundred Seventy-Six Thousand Seven Hundred Seventy-Three and

  90/100 Dollars ($17,776,773.90) on March 11, 2020. (DN 294.)

         Because Siemens prevailed on each of Secure and C2L’s Claims against Siemens and on

  its Counterclaim against C2L, Siemens is the prevailing party in this action pursuant to Federal

  Rule of Civil Procedure 54.

                                ARGUMENTS AND AUTHORITIES

         As the prevailing party, Siemens is entitled to recover its taxable costs as a matter of right.

  See 28 U.S.C. §1920; Fed. R. Civ. P. 54. Pursuant to Federal Rule of Civil Procedure 54 and Local

  Rule 4.18 in the Middle District of Florida, a prevailing party has fourteen (14) days from entry of

  Judgment to submit to the Court a proposed bill of costs.3 Siemens incurred costs of $110,282.56

  in this action that are taxable under 28 U.S.C. § 1920.4 These taxable costs are delineated in

  Siemens’ Amended Bill of Costs. (DN 301.)

         In support of its Amended Bill of Costs, and the particularly itemized claims and invoices

  therein, Siemens states as follows:

  I.     Fees for printed or electronically recorded transcripts necessarily obtained for use in the
         case

         A.      Deposition Fees

         Siemens seeks to recover the cost associated with the following depositions:


  3
    Siemens filed its original Bill of Costs on March 25, 2020 and its Amended Bill of Costs on April
  8, 2020. (DNs 295, 301.)
  4
    Although there is authority that would permit Siemens to recover pro hac vice fees, in the interest
  of narrowing the issues in dispute, Siemens has agreed to drop those amounts – totaling $1,500.00
  – from its Amended Bill of Costs. See, e.g., Doe v. Jenner, No. 2:18-cv-683-FTM-29MRM, 2019
  WL 4051964, at *3 (M.D. Fla. Aug. 28, 2019); Ford Motor Credit Co., LLC v. Delosh, No. 8:09-
  cv-2124-T-23MAP, 2010 WL 1837794, at *3 (M.D. Fla. Apr. 16, 2010), report and
  recommendation adopted, No. 8:09-cv-2124-T-23EAJ, 2010 WL 1837789 (M.D. Fla. May 3,
  2010).


                                                  -3-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 4 of 14 PageID 15042



                      Date           Deponent
                      2018-07-10     Harry Morehead (Day 1)
                      2018-07-11     Harry Morehead (Day 2)
                      2018-07-26     Jack Kenny (Day 1)
                      2018-07-27     Jack Kenny (Day 2)
                      2018-08-29     Guido Schuld (Day 1)
                      2018-08-30     Guido Schuld (Day 2)
                      2018-10-17     Rolf Ruesseler (Day 1)
                      2018-10-18     Rolf Ruesseler (Day 2)
                      2018-11-06     Mark Confer
                      2018-11-07     Wolfgang Streer
                      2018-11-08     Harry Morehead (Day 3)
                      2018-12-11     Frank Hannemann (Day 1)
                      2018-12-12     Frank Hannemann (Day 2)
                      2018-12-19     Lars Scott
                      2019-01-18     Herbert Kosstrin
                      2019-01-23     Rolf Ruesseler, Siemens’ 30(b)(6) (Day 1)
                      2019-01-24     Rolf Ruesseler, Siemens’ 30(b)(6) (Day 2)
                      2019-01-29     Jack Kenny, Secure/C2L 30(b)(6) (Day 1)
                      2019-01-30     Jack Kenny, Secure/C2L 30(b)(6) (Day 2)
                      2019-02-01     Stephen Jenkins
                      2019-02-04     Nancy Smith
                      2019-02-07     John Williams

         The invoices attached to the Amended Bill of Costs show the amounts incurred for

  deposition costs. C2L “agrees that the portion of these fees derived solely from the manual

  stenography deposition transcripts are taxable,” but C2L “asserts that all of the other fees are

  prohibited in the Eleventh Circuit.” (DN 304 at 7-8.) C2L is wrong on the other fees; as set forth

  below, they are taxable.

                 1.     Video Fees

         C2L first takes issue with the fees related to the videotaping of the depositions. This

  challenge fails. The Eleventh Circuit has held that the taxation of video depositions is allowable

  under 28 U.S.C. § 1920 where the depositions were noticed for videotaping and the non-prevailing

  party did not object at the time. See Morrison v. Reichhold Chemicals, Inc., 97 F.3d 460, 464-465

  (11th Cir. 1996); U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000); see also Joseph



                                                -4-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 5 of 14 PageID 15043



  v. Nichell’s Caribbean Cuisine, Inc., 950 F. Supp. 2d 1254, 1258 (S.D. Fla. 2013) (“[a] deposition

  taken within the proper bounds of discovery will normally be deemed to be ‘necessarily obtained

  for use in the case’ and its costs will be taxed unless the opposing party interposes a specific

  objection that the deposition was improperly taken or unduly prolonged.”) .

         As C2L acknowledges, “[t]he general rule in the Eleventh Circuit is that ‘when a party

  notices a deposition to be recorded by nonstenographic means, or by both stenographic and

  nonstenographic means, and no objection is raised at that time by the other party to the method of

  recordation, . . . it is appropriate under § 1920 to award the costs of conduction the deposition in

  the manner noticed.’” (DN 304 at 8 (quoting Morrison).) At the threshold, it was Secure/C2L that

  noticed over half of the depositions (15 of 22)—all of which included video. Secure/C2L cannot

  now complain that those depositions were videotaped. For the seven remaining depositions

  noticed by Siemens, each was noticed for videotaping and Secure/C2L did not object. Therefore,

  under the well-established Eleventh Circuit precedent, the videotaping costs are taxable and that

  should end the inquiry.

         C2L also takes issue with the fact that no witnesses were called by video at trial, claiming

  this is further evidence videotaping was not necessary. At the threshold, the Court prefers that

  parties do not call adverse witnesses who are present at trial by videotape—Judge Byron explained

  as much to counsel during the final pre-trial conference. (DN 238 at 5 [“It’s customary in the

  Middle District for the standing order to be that if the party is present, including party opponent,

  then you ask the questions of them live rather than play the deposition”]; see also DN 209 in Blitz

  Telecom Consulting, LLC v. Peerless Network, Inc., Case No. 6:14-cv-307-Orl-40GJK.)

  Moreover, C2L is casting this issue through an improper lens—the case that was eventually tried

  was different in scope than the case that was discovered because of Siemens’ pre-trial victories




                                                 -5-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 6 of 14 PageID 15044



  that disposed of all of Secure/C2L’s affirmative claims. Indeed, when these depositions were

  taken, all of Secure/C2L’s affirmative claims against Siemens were still at issue.5 The fact that

  the eventual trial was later slimmed down because Siemens prevailed in excluding Secure/C2L’s

  expert and defeated all of Secure/C2L’s affirmative claims on summary judgment does not obviate

  the need—when the depositions were taken—to videotape them for potential use at a trial of all

  claims.

            Therefore, the depositions are deemed “necessarily obtained” and the cost associated with

  their videotaping are taxable.

                   2.     Other Deposition Fees

            C2L also takes issue with a number of other deposition fees, including fees for court

  reporter appearances, real-time transcription, rough copies and expediting. But these fees are all

  part of the bundle that the court reporting services included in their deposition packages; the fact

  that certain court reporter service specifically delineate various fees does not mean those fees were

  not necessary for use in the case. For example, TSG Reporting separates the “appearance fee” for

  the reporter’s time from the fee for the transcript—but, logically, the transcript could not have

  possibly been prepared if the reporter did not appear for the deposition. The reporter’s appearance

  was necessary. Real-time transcription was also necessary in view of the complex and highly

  technical subject matter (e.g., gasification technology), as well as for some witnesses for which

  there were translators. And the rough copies and expediting was necessary for the briefing of the

  numerous pre-trial motions. All of these fees, which are outlined in the invoices attached to the




  5
    In order for jurors to be able to exercise their prerogative in ascertaining the veracity and
  credibility of the witnesses, it was important to videotape the testimony of the witnesses rather
  than rely on a cold transcript, as the majority of the witnesses were outside the subpoena power of
  the Court.


                                                  -6-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 7 of 14 PageID 15045



  Amended Bill of Cost, are related to the “necessary” depositions and are thus taxable. See

  Morrison, 97 F.3d at 464-465; E.E.O.C., 213 F.3d at 620.

          B.     Transcripts of Trial

          During the course of the trial, Siemens (and C2L) purchased daily rough or “real-time”

  transcripts from the official reporter. Siemens used these transcripts for its trial preparations,

  including to prepare for cross-examination of witnesses and for closing argument. Siemens also

  used the transcripts to identify representations C2L’s counsel made in opening statement and

  specific testimony given by C2L’s witness, for the purpose of addressing, debunking and

  emphasizing these representations and statements during closing argument. Further, Siemens used

  the daily transcripts to make certain that none of C2L’s representations and testimony were

  misstated during closing, and to identify documents for use as exhibits in closing that would

  underscore the fallacy of C2L’s affirmative defense.

          C2L cites Maris Distributing Co. v. Anheuser-Busch, Inc. for the proposition that the cost

  of trial transcripts is generally not taxable as a matter of course, but fails to acknowledge that Maris

  also held that it is within the trial court’s discretion to determine whether the transcripts were

  “necessarily obtained for use in the case.” (DN 304 at 11 (citing Maris, 302 F.3d 1207, 1225-26

  (11th Cir. 2002).) Indeed, the Eleventh Circuit in Maris affirmed the district court’s exercise of

  its discretion to tax costs of daily trial transcripts. Id. Similarly here, under the circumstances of

  this case—where Siemens utilized the transcripts in the formulation of its cross-examination and

  its closing arguments—it is within the discretion of this Court to grant the cost of the trial

  transcripts.

          C2L’s additional argument that the trial was completed in three days and did not include

  any expert testimony is a red herring. (DN 304 at 11-12.) Indeed, C2L itself ordered daily

  transcripts, contradicting its argument and further evidencing the necessity.


                                                   -7-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 8 of 14 PageID 15046



         Moreover, the trial transcripts were used by both Siemens and C2L in post-trial motion

  practice. (DNs 298, 303.) And it should be noted that Secure/C2L has filed an appeal, which will

  likely further necessitate the use of the trial transcripts and further justify a finding of “necessity”

  for the trial transcripts. See e.g. Majeske v. City of Chicago, 218 F.3d 816, 825 (7th Cir. 2000)

  (considering use of transcripts for post-trial briefs as part of the “necessity” analysis); see also

  Cadle v. Geico General Ins. Co., 2015 WL 4352048 at *6 (M.D. Fla. July 2015) (awarding cost

  of trial transcripts because they were necessary for responding to post-trial motions); Denton v.

  DaimlerChrysler Corp., 645 F.Supp.2d 1215, 1228 (N.D. Ga. 2009) (same).

         The daily trial transcripts were “necessarily obtained” and, therefore, taxable.

  II.    Fees for exemplification and the costs of making copies of any materials where the copies
         are necessarily obtained for use in the case

         A.        Copy Costs for Exhibits and Exhibit Labels

         28 U.S.C. § 1920(4) provides for taxation of costs that are “fees for exemplification and

  the costs of making copies of any materials where the copies are necessarily obtained for use in

  the case.” As the prevailing party, it is Siemens’ burden to “provide sufficient detail and

  documentation regarding the requested costs so the opposing party may challenge the costs and

  the court may conduct a meaningful review of the costs.” Blitz Telecom Consulting, LLC v.

  Peerless Network, Inc., Case No. 6:14-cv-307-Orl-40GJK, 2016 WL 7325544, at *2 (M.D. Fla.

  Aug. 31, 2016). Here, Siemens has submitted detailed invoices for outside copy charges from

  DigiSource Discovery Solutions, Altep, and Epiq eDiscovery Solutions related to this category of

  taxable costs.

         C2L argues that “Siemens made absolutely no attempt to demonstrate how any of these

  copies were necessary for trial as opposed to simply convenient for Siemens’ counsel.” (DN 304

  at 13.) C2L’s argument is wrong and misguided. To start, all of these copying costs were



                                                   -8-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 9 of 14 PageID 15047



  necessary to comply with the local rules and the direct order from this Court as to how to present

  exhibits at trial. (L.R. 3.07; DN 69.) Moreover, C2L again improperly attempts to narrow the

  inquiry to the case that was tried, but C2L ignores that the case was originally prepared for trial in

  Spring 2019. At that point, all of Secure/C2L’s claims against Siemens were still at issue, and the

  parties’ joint pre-trial statement identified over a dozen witnesses and hundreds of exhibits on each

  side.   The fact that the eventual trial was later narrowed because Siemens defeated all of

  Secure/C2L’s affirmative claims is of no moment and does not obviate the need in the Spring of

  2019—when Siemens was preparing for trial on all claims—to incur these costs. Therefore, these

  exhibit costs are taxable.

          B.     Costs of E-Discovery

          Recognizing that this case would be document intensive—especially due to Secure/C2L’s

  extremely broad requests for documents from Siemens’ parent company in Germany—the parties

  entered into an ESI agreement in January 2018, whereby they agreed to specific file formats for

  production, as well as requirements for production of metadata and searchable document formats.

  (See DNs 114, 116.) Each party acknowledged that the bulk of the document productions in this

  case would be in electronic form rather than paper form, and would include a large amount of

  data—and especially for Siemens in view of Secure/C2L’s expansive document requests. This is

  in line with the realities of present-day litigation, as courts increasingly recognize.

          Taxing e-discovery is a somewhat new area of law where courts have diverged in their

  approaches. In re Aspartame Antitrust Litig., 817 F. Supp. 2d 608, 614 (E.D. Pa. 2011). The

  Eleventh Circuit has not yet weighed-in on the subject. Generally, although a court is restricted in

  awarding costs to the categories enumerated in § 1920, courts are free to interpret the meaning of

  the cast of categories listed within § 1920. Tibble v. Edison Int’l, 2011 WL 3759927, at *7 (C.D.

  Cal. Aug 22, 2011) (quoting Taniguchi v. Kan Pacific Saipan, Ltd., 633 F.3d 1218, 1221 (9th Cir.


                                                   -9-
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 10 of 14 PageID 15048



  2011)). “‘Once it is established that an item falls within 28 U.S.C. § 1920, the prevailing party is

  presumed to be entitled to recover costs, and the burden is on the losing party to show impropriety

  of an allowance.’” Id. (quoting Cofield v. Crumpler, 179 F.R.D. 510, 514 (E.D. Va. 1998)).

         Under 28 U.S.C. § 1920(4), a prevailing party can recover “[f]ees for exemplification and

  the costs of making copies.” The terms “exemplification” and “copying” originated in and were

  developed in the world of paper. Kellogg Brown & Root Int’l v. Altanmia Commercial Mktg. Co.,

  2009 WL 1457632, at *3 (N.D. Tex. 2009). However, and ostensibly in recognition of the growing

  dependency on electronic discovery in federal courts, Congress amended the text of § 1920(4) in

  2008 from “[a] judge or clerk of any court of the United States may tax as costs the following: ...

  fees for exemplifications and copies of papers” to “fees for exemplification and the costs of making

  copies of any materials.” Jardin v. DATAllegro, Inc., 2011 WL 4835742, at *5 (S.D. Cal. 2011)

  (citing Judicial Administration and Technical Amendments Act of 2008, Pub. L. No. 110–496, §

  6, 122 Stat. 4291, S. 3596) (emphasis added by Jardin court).

         One area of difference between the courts relates to the cost of converting e-data from one

  form to another and duplication of electronic files as an exemplification cost. Id. at *6. The better-

  reasoned cases recognize the developing need for expertise in complying with the highly technical

  and complex ESI discovery requirements and account for technological advances in document

  storage and retrieval—these cases rightfully recognize that electronic scanning and imaging of

  paper documents is the modern-day equivalent of “exemplification and copies” of paper. See Fast

  Memory Erase, LLC v. Spansion, Inc, 2010 WL 5093945, at *5 (N.D. Tex. 2010) report and

  recommendation adopted, 2010 WL 5093944 (N.D. Tex. 2010) aff’d sub nom. Fast Memory

  Erase, LLC v. Intel Corp., 423 Fed. Appx. 991 (Fed. Cir. 2011); see also Race Tires America, Inc.

  v. Hoosier Racing Tire Corp., 647 F.3d 158, 171 (3rd Cir. 2012) (holding that scanning of hard




                                                  - 10 -
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 11 of 14 PageID 15049



  copy documents and conversion of file formats were taxable forms of “copying” under §1920(4)).

  On the other hand, some courts have taken a narrower approach, finding that costs for database

  generation and other ESI services that do not qualify as “copying” and is instead a “convenience”

  of counsel. See e.g. Kellogg, 2009 WL 1457632 (S.D. Tex. 2009).

         C2L argues for the narrower (and less-logical) approach. C2L, citing an uncontrolling case

  from the Federal Circuit, argues that “§ 1920 includes only ‘the costs of creating the produced

  duplicates,’ and ‘not a number of prepatory or ancillary costs commonly incurred leading up to, in

  conjunction with or after duplication.’” (DN 304 at 14 (citing CBT Flint Partners, LLC v. Return

  Path, Inc. 737 F.3d 1320, 1326 (Fed. Cir. 2013)).) But, as the Sixth Circuit stated, the limitation

  of ESI vendor costs to file conversion, under § 1920, is “overly restrictive.” Colosi v. Jones Lang

  LaSalle Americas, Inc., 781 F.3d 293, 295 (6th Cir. 2015) (holding that imaging of hard drives for

  ESI evaluation was also compensable under § 1920(4)). Courts have routinely followed the Sixth

  Circuit’s logic and hold that the cost of copying of metadata and hard drives was taxable. See,

  e.g., Split Pivot, Inc. v. Trek Bicycle Corp., 2015 WL 9593630, at *9 (W.D. Wis. Dec. 2015); see

  also U.S. ex rel. Long v. GSDMIdea City, L.L.C., 807 F.3d 125, 132 (5th Cir. 2015) (affirming an

  award of “conversion and character recognition costs”).

         For example, the District of Idaho awarded a prevailing party $4.6 Million in costs for

  creating a litigation database in order to comply with ESI discovery requests. See Lockheed Martin

  Idaho Technologies Co. v. Lockheed Martin Advanced Environmental Systems, Inc., 2006 WL

  2095876 (D. Idaho July 2006). In that case, the trial court considered the complexity of the case

  and the volume of documents that needed to be organized. Id. Recognizing that the creation of

  the database “saved immense time for counsel who otherwise would have to sift through the

  documents by hand,” the court awarded the costs under § 1920(4).




                                                - 11 -
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 12 of 14 PageID 15050



          Here, it is important to note that the creation of litigation databases, and the management

  of electronic documentation, saved both sides on their litigation expense; not just the party who

  created the database. That is precisely why the parties agreed to enter into an ESI agreement near

  the outset of the case that outlined specific steps each side must take to produce the electronic data

  in the proper format with all the proper metadata—Secure/C2L would have incurred significantly

  more attorneys’ fees in the case if Siemens had produced all of its documentation in printouts and

  left Secure/C2L’s counsel to sort through it.

          Therefore, in the absence of binding authority from the Eleventh Circuit, Siemens requests

  that the Court exercise its discretion to follow the line of cases that agree the costs of its e-discovery

  under § 1920(4). See Lockheed Martin, supra (awarding costs for generation of a litigation

  database); Chenault v. Dorel Industries, Inc., 2010 WL 3064007 at *4 (W.D. Tex. Aug. 2010)

  (awarding costs for generation of a database under §1 920(4) that saved the parties much more in

  fees and disbursements for printing under § 1920(3)); In re Aspartame Antitrust Litig., 817 F.

  Supp. 2d 608, 615 (E.D. Pa. 2011) (awarding costs for the creation of a litigation database, storage

  of data, imaging hard drives, keyword searches, deduplication, data extraction and processing);

  Perfect 10, Inc. v. Giganews, Inc., 2015 WL 1746484, at *28 (C.D. Cal. 2015) (awarding costs for

  “data extraction and processing costs”).

                                             CONCLUSION

          Siemens, as the prevailing party, seeks an award of its taxable costs. Siemens requests that

  the Court exercise its discretion in interpreting what costs are taxable under § 1920, and that it

  amend the Judgment in this case to include an award of all costs the Court deems appropriate. The

  Court should enter and Order directing the Clerk to enter an Amended Judgment that includes an

  award of such taxable costs.




                                                    - 12 -
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 13 of 14 PageID 15051



  Dated: June 2, 2020
                                  Respectfully submitted,



                            By:   /s/ Jonah D. Mitchell
                                  Robert W. Thielhelm, Jr.
                                  Florida Bar No. 889679
                                  Baker & Hostetler LLP
                                  SunTrust Center, Suite 2300
                                  200 South Orange Avenue
                                  Orlando, FL 32801-3432
                                  Telephone: 407.649.4000
                                  Facsimile: 407.841.0168
                                  Email: rthielhelm@bakerlaw.com

                                  Scott D. Baker (admitted pro hac vice)
                                  Jonah Mitchell (admitted pro hac vice)
                                  Adaline J. Hilgard (admitted pro hac vice)
                                  Christopher J. Pulido (admitted pro hac vice)
                                  Reed Smith LLP
                                  101 Second Street, Suite 1800
                                  San Francisco, CA 94105-3659
                                  Telephone: 415.543.8700
                                  Facsimile: 415.391.8269
                                  Email: sbaker@reedsmith.com
                                  Email: jmitchell@reedsmith.com
                                  Email: ahilgard@reedsmith.com
                                  Email: cpulido@reedsmith.com

                                  Counsel for Siemens Energy, Inc.




                                       - 13 -
Case 6:17-cv-00171-PGB-LRH Document 310 Filed 06/02/20 Page 14 of 14 PageID 15052



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 2, 2020, a true and correct copy of the foregoing was
  submitted to the Clerk of the Court using the CM/ECF system, which will send a notice of
  electronic filing to the following listed counsel:

  Robert L. Devereux
  Jeffrey R. Schmitt
  Danna McKitrick, P.C.
  7701 Forsyth Blvd., Suite 800
  St Louis, MO 63105
  Telephone: (314) 726-1000
  Fax: (314) 725-6592
  Email: rdevereux@dmfirm.com
  Email: jschmitt@dmfirm.com

  Michael H. McGinley
  DECHERT LLP
  2929 Arch Street
  Philadelphia, Pennsylvania 19104-2808
  Phone: (215) 994-4000
  Fax: (215) 994-2222
  E-Mail: michael.mcginley@dechert.com

  Walter A. Ketcham , Jr.
  Grower, Ketcham, Eide, Telan & Meltz, PA
  901 N Lake Destiny Rd., Suite 450
  PO Box 538065
  Orlando, FL 32853-8065
  Telephone: (407) 423-9545
  Fax: (407) 425-7104
  Email: enotice@growerketcham.com



        DATED: June 2, 2020.


                                           /s/ Jonah D. Mitchell
                                           Jonah D. Mitchell




                                            - 14 -
